Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 9-10 are currently amended.
Claims 2-5, 11-13 are previously presented.
Claims 6-8 are cancelled. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1, 9-11, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lyubomirskiy (US 2015/0181934) and further in view of Sullivan (US 2015/0257447).
Regarding claim 1, Lyubomirskiy discloses an apparatus (apparatus 1 of Fig. 1) arranged to heat smokable material (see smoking article of abs. implies intended use is for heating smokable material to one of ordinary skill in the art) to volatilize at least one component of the smokable material (see heat-not-burn products of [0002]), 
the apparatus comprising: 
a housing (see housing 7 of [0056]) forming an exterior surface of the apparatus, the housing having a first opening (see left side of Fig. 2 of housing 7, first end 9) through the exterior surface at a first end through which the smokable material (manner of operating) can pass so as to be received within and removed from the apparatus in use, the housing having a second opening (see housing’s first end 7) through the exterior surface at a second end opposed from the first end, and the housing having a chamber (see where smokable material 5 is inserted into heating chamber 4 of [0053]) extending from the first opening to the second opening (see Fig. 2); 
at least one heater (heater 3 of [0052]) arranged within the housing (what follows is an intended use) for heating the smokable material removable received within the chamber in use,
wherein the first end is a mouth end and the second end is a distal terminal end of the apparatus.
Lyubomirskiy does not disclose: a first hollow tube located within the chamber at the second end, and having a reduced internal diameter relative to an internal diameter of the chamber defining a stop within the chamber a user can access the chamber through one or both of the first opening and the second opening (intended use) to clean within the apparatus, 
However, in the same field of endeavor of heat-not-burn/e-cigarettes, Sullivan discloses a spacer feature (first hollow tube) at the second end (which abuts the cartridge/replaceable smoking 
The reference discloses that having an annular spacer member which is separate or integrated had the benefit that it maximizes the surface area available for inflow of the breathable fluid through the cartridge.  Id.
Addition of the spacer of Sullivan to the apparatus of Lyubomirskiy reads on wherein the second end has a reduced internal diameter relative to an internal diameter of the chamber as a change in size or dimension of a component.  Id.  One of ordinary skill in the art would have been motivated to select an outer diameter of a tapered spacer of Sullivan that fits in the chamber of Lyubomirskiy.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the annular spacer element with a tapered/reduced internal diameter of Sullivan with the apparatus of Lyubomirskiy and to change its size or dimension to arrive at the claimed invention before the effective filing date because doing so had the benefit that it maximizes the surface area available for inflow of the breathable fluid through the cartridge.

Regarding claim 9, Lyubomirskiy renders obvious wherein the hollow tube (see cylindrical spacer 16) at the second end is arranged to support the heater at the second end.  See Fig. 2.  It does when the apparatus is being held with 8 facing downward as in use. When 

	Regarding claim 10, Lyubomirskiy discloses wherein the hollow tube located within the chamber at the first end, the hollow tube at the first end being arranged to support the heater at the first end.  See Fig. 2. It does when the apparatus is being held with 8 facing downward as in use.

Regarding claim 11, Lyubomirskiy discloses wherein the heater has a hollow interior and the chamber is defined at least in part by the hollow interior of the heater which receives the smokable material in use.  See Fig. 2 and [0063].  The heater 3 is hollow.

Regarding claim 13, Lyubomirskiy discloses comprising a heat insulator (see thermal insulation 11) surrounding the heater (what follows is an intended use) for reducing heat loss from the heater to an exterior of the apparatus.  See thermal insulation 11 of [0125].  Examiner is interpreting thermal insulation as Applicant is.  The hollow tube 41 acts as a receptacle for the smoking article and thermal insulation for the heat from the heater such that the heat goes radially inward towards the smoking article rather than radially outwards to the environment.

Claim(s) 2-5, 12 is/are rejected under 35 U.S.C. 103 as obvious over Lyubomirskiy (US 2015/0181934) and further in view of Sullivan (US 2015/0257447) and Steingraber (US 2015/0053217).

	Regarding claim 2, Lyubomirskiy does not disclose that the apparatus further comprises a door (what follows is a type of intended use) for selectively covering the second opening, the 
	In the same field of endeavor, Steingraber discloses a door (see access door 118 of [0100], [0105]) movable between a first position and a second position.  
Adding a hinged door in which the second opening is closed by the door and a second position in which the second opening is open would have been obvious to one of ordinary skill in the art before the effective filing date and would have read on in which the second opening (not-mouth/cigarette end) is closed by the door and a second position (all hinged doors have multiple positions).
Adding the door of Steingraber to Lyubomirskiy’s opening would have had the benefit of protecting the internals of the apparatus from the elements when used outside and also prevented the cigarette from falling out. Therefore, there was motivation to combine Steingraber with Lyubomirskiy.
Therefore it would have been obvious to one of ordinary skill in the art to combine the hinged door of Steingraber with the apparatus of Lyubomirskiy to arrive at the claimed invention before the effective filing date because doing so had the benefit that it allowed for the protecting of the internals of the apparatus from the elements and prevented the cigarette from falling out.

Regarding claim 3, Lyubomirskiy does not disclose wherein the door is connected to the housing by a hinge.
In the same field of endeavor, Steingraber discloses wherein the door is connected to the housing by a hinge.  See button mechanism to slide out the mouthpiece for use of [0100].

Regarding claim 4, Lyubomirskiy does not disclose wherein the housing is provided by a chassis and a first side panel and a second side panel, the first side panel and the second side 
	In the same field of endeavor, Steingraber discloses wherein the housing is provided by a chassis and a first side panel and a second side panel, the first side panel and the second side panel being fixable to the chassis, the first side panel and the second side panel being arranged to secure the door when the first side panel and the second side panel are fixed to the chassis.
The first side panel is the first external plastic panel 12 of [0044] and the second side panel is the second external plastic panel 24 of [0044].

Regarding claim 5, Lyubomirskiy does not disclose wherein the door is slidable connected to the housing so that the door can be slid between the first position and the second position.
In the same field of endeavor, Steingraber discloses wherein the door is slidably connected to the housing so that the door can be slid between the first position and the second position.

Regarding claim 12, Lyubomirskiy does not disclose wherein the heater is formed of plural heating elements.
In the same field of endeavor, Steingraber discloses wherein the heater is formed of plural heating elements.  See [0106].
Steingraber had the benefit that it allowed for the rapid heating of the aerosol forming compound(s) to form an aerosol and it would have been a mere duplication of parts before the effective filing date.  Therefore, there was motivation to combine Steingraber with Lyubomirskiy.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the plural heating elements of Steingraber with the apparatus of Lyubomirskiy to arrive at the .

Response to Arguments
Applicant’s arguments, see Remarks, filed 12/07/2020, with respect to the rejection(s) of claim(s) 1 under rejection under 35 U.S.C. 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 103.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUY F MONGELLI whose telephone number is (571)270-7904.  The examiner can normally be reached on M-F 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/GUY F MONGELLI/Examiner, Art Unit 1747                                                                                                                                                                                            
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712